DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 18-34 are pending.
Claims 1‐17 are canceled.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 30-32 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim(s) 30 is directed to “A system” and depend(s) on its/their respective base claim 18. The base claim is directed to “A data processing device”. The dependent claim and the base claim do not claim the same subject matters. The dependent claim 30 fails to further limit the subject matter of its base claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
	In the case of placing claim 30 in proper dependent forms, an example for overcoming the present 112(d) rejection is given blow:

30. The data processing device of claim 21, further comprising said first input to a system for motion segmentation in images obtained by said plurality of cameras that are movable, in operation, with respect to a background environment, wherein the system comprising the data processing device 
capturing said temporal sequence of images and
providing said temporal sequence of images to said data processing device.

Claims 31-32 are rejected under 112(d) for the same reason as given in its base claim 18.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 18-23, 25, 28, 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livyatan et al (US201/70287108) in view of Fidler (Depth from Stereo, 2015).

Regarding claims 18 and 33, Livyatan teaches a data processing device for motion segmentation in images obtained by 
(Livyatan, Fig. 2, 3D structure from motion 22, “three dimensional structure determination 22 from motion”, [0034]; Fig. 3, determine road lines from motion relative to background (e.g., buildings; “vanishing point of the road”, [0090]); 3D structure => segmentation; Fidler, segmentation of a line structure, Figure, p8/12)
(While Livyatan teaches using a single camera to detect a structural object from motion, and further teaches “stereo or multi-ocular disparity analysis may be used to determine three-dimensional points from two-dimensional images. Finding structure from motion presents a similar problem as finding structure from stereo vision”, [0006]; meaning that finding 3D structures using a single camera with motion information is equivalent to finding 3D structures using multi-camera stereo vision)
	Livyatan does not explicitly disclose but Fidler teaches:
	… a plurality of cameras…;
(Fidler, figure (left), special case: parallel stereo cameras, p16, left and right cameras (O_L and O_R);

    PNG
    media_image1.png
    504
    721
    media_image1.png
    Greyscale

Fig. 1 (figure, p16)
the disparity of viewing object P can be calculated as D = x_L -x_R, p5/12; x_L and x_R may be obtained simultaneously from left camera O_L and right camera O_R, respectively; x_L and x_R may be also obtained using a single camera taking the images of object P twice at different times when either the camera or the object P moves; a more general stereo camera configuration is shown in the figure in p2/12)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fidler into the system or method of Livyatan in order to allow faster 3D structure detection using stereo cameras for simultaneous object disparity determination as compared with detecting 3D structure using a single camera with motion information. The combination of Livyatan and Fidler also teaches other enhanced capabilities.
	The combination of Livyatan and Fidler further teaches:
a first input for receiving a temporal sequence of images from the plurality of cameras,
(Fidler, the above Fig. 1 may include detecting an object with non-zero size, and include images of this non-zero object with object motion or stereo camera motion, as is explained in the following:
	The most simple shape of a non-zero size object is a line with two end points P1 and P2, as illustrated in Fig. 2 below. Similar analysis can be applied to a 3-point volumetric object. {P1(t1), P2(t1)} is the object image taken by the stereo cameras at t1. When motion occurs, {P1(t2), P2(t2)} is the object image taken at t2. These are predicted results from a stereo camera taking images of an object in motion. {P1(t1), P2(t1)} and {P1(t2), P2(t2)} => “a temporal sequence of images from the plurality of cameras”. 

    PNG
    media_image2.png
    548
    631
    media_image2.png
    Greyscale

	Fig. 2 (3D object detection modified from figure of p16 in view of figure of p13)
)
a processor adapted for:
	determining at least one pair of corresponding epipoles for at least two images of said temporal sequence of images that are obtained by at least two different cameras at different points in time,
	defining corresponding image regions of limited image disparity due to parallax around said corresponding epipoles in said at least two images,
(Fidler, Fig. 2 above; per definition, the image epipole of a camera in a stereo camera system is the intercept point of the camera’s image plane and the inter-camera line between the left camera and the right camera; the image epipole of left camera E_L(x, y) = (E_L_x, E_L_y), and the image epipole of right camera E_R(x, y) = (E_R_x, E_R_y); for parallel stereo cameras, since the image plane and the inter-camera line are in parallel, E_L_x = positive infinity (+inf_x, intuited from figure of p6), E_L_y = 0, and E_R_x = negative infinity (-inf_x, intuited from figure of p6), E_R_y =0, as shown in Fig. 2; in this simple example, two images are taken from the left camera and the right camera at any given time, respectively; e.g., {P1(t1), P2(t1)}_left at t1, {P1(t1), P2(t1)}_right at t1, and {P1(t2), P2(t2)}_left at t2, {P1(t2), P2(t2)}_right at t2; the epipoles of the left and right images are always E_L_x = +inf_x and E_R_x = -inf_x at any time when the images are in motion; disparity for a given point in the object is given by the well-known formula, Disparity = x_L -x_R = f*T/Z, p17, with T being the camera separation, f being the focal length, and Z being the depth of a point of the object; each point in the object in Fig. 2 is associated with a particular disparity since the x_L and x_R are different for different object points; projected object points on the image plane for the left and the right cameras with different respective x_L and x_R (i.e., different disparities) define the left-view and right-view regions of the object on the image plane, respectively; Livyatan, Fig. 3, “epipole”, [0043-0047]; “a small region around feature point 32”, [0040])
	warping the corresponding image regions to compensate for a rotation of at least one of said at least two cameras obtaining said at least two images at different points in time, and for a misalignment between said at least two cameras, if said rotation and or said misalignment exceeds a threshold value, and
(Livyatan, Figs. 6-7, image distortions can be compensated with warping operations [0055, 0057]; “The initial warp may include aligning the second image frame with the first image frame by adjusting for an image shift due to motion of the vehicle relative to the road, yaw, pitch and/or roll”, [0096]; Fidler, Fig. 2 above; warping (rotation, alignment) may be performed on images of {P1(t2), P2(t2)} relative to images of {P1(t1), P2(t1)} for a predetermined criteria since the coordinates of the objects at t1 and t2 are known)
	applying a motion segmentation algorithm to said corresponding image regions.
(Fidler, Fig. 2 above; the coordinates of object {P1(t1), P2(t1)} at t1 or object {P1(t2), P2(t2)} at t2 can be determined with the measured x_L, X_R and with known f and T; they represent the segmentation of the object or the 3D structure of the object; Livyatan, “A box like model”, [0064-0069]) 

Regarding claim 19, the combination of Livyatan and Fidler teaches its/their respective base claim(s).
The combination further teaches the data processing device of claim 18, wherein said processor is adapted
for, for the at least two images, determining a transformation between the camera positions and/or orientations corresponding to said at least two images, and
for determining said epipoles for said at least two images by taking said transformation into account.
(Fidler, see comments on claim 18; Fig. 2 and depth or disparity formula, p17; T is the stereo cameras separation represents the positions of two cameras (O_L and O_R), and transforms the disparity (x_L - x_R) to the depth Z of the image point; epipoles can be calculated based on x_L, x_R, f, and T (O_L and O_R))

Regarding claim 20, the combination of Livyatan and Fidler teaches its/their respective base claim(s).
The combination further teaches the data processing device of claim 19, comprising
a second input for receiving position, speed, velocity and/or acceleration data of a moving reference frame that moves with respect to a world coordinate frame tied to said background environment, and to which moving reference frame said plurality of cameras are tied,
wherein said processor is adapted for determining said transformation taking said data received by said second input into account.
(Livyatan, “The magnitude of translation vector T may be taken from the host vehicle 18 speed and time difference between image frames 15”, [0045]; Fidler, Fig. 2; the position difference between {P1(t1), P2(t1)} and {P1(t2), P2(t2)} may be interpreted by the speed of the moving stereo cameras)

Regarding claim 21, the combination of Livyatan and Fidler teaches its/their respective base claim(s).
The combination further teaches the data processing device of claim 18, wherein said processor is adapted
for, for a reference image of said temporal sequence of images, determining a plurality of epipoles corresponding to epipoles for at least two other images, of said temporal sequence of images, that are acquired at at least one different point in time by at least one different camera than the reference image, and
for determining, for each of said plurality of epipoles, said image region around said epipole in respectively the reference image and the corresponding other image.
(Fidler, see comments on claim 18; Fig. 2, in the parallel stereo cameras system, epipoles E_L_x = +inf_x and E_R_x =+inf_x remain unchanged for the images taken from the left or right camera at different times; either the images taken at t1 or t2 may be chosen as the reference images; the regions of the object are defined by the corresponding values of x_L and x_R (disparities) along the horizontal image plane in parallel with the inter-camera line)

Regarding claim 22, the combination of Livyatan and Fidler teaches its/their respective base claim(s).
The combination further teaches the data processing device of claim 21, wherein said processor is adapted
for, for the at least two images, determining a transformation between the camera positions and/or orientations corresponding to said at least two images, and
for determining said epipoles for said at least two images by taking said transformation into account, and
(Fidler, see comments on claim 19)
wherein said processor is adapted for determining said plurality of epipoles by warping the reference image and/or the at least two other images to correct for a lateral movement component of said transformation and for determining said plurality of epipoles taking a longitudinal movement component of said transformation into account.
(Fidler, Fig. 2 above; in the world coordinate system, when {P1(t2), P2(t2)} at t2 is rotated relative to {P1(t1), P2(t1)} at t1 (reference images), it indicates that the image plane and the inter-camera line (they are always in parallel)) of the stereo system are rotated accordingly; so E_L_y (t2) ≠ 0 and/or E_R_y (t2) ≠ 0 at t2, provided E_L_y (t1) =0 and/or E_R_y (t2) = 0 at t1; e.g., warping {P1(t1), P2(t1)} at t1 to line up with {P1(t2), P2(t2)} at t2 so that E_L_y (t1)_warped = E_L_y (t2) and E_R_y (t1)_warped = E_R_y (t2); warping may include shifting (e.g., longitudinal) and rotation) 

Regarding claim 23, the combination of Livyatan and Fidler teaches its/their respective base claim(s).
The combination further teaches the data processing device of claim 21, wherein said processor is adapted for, for defining each of said corresponding image regions, determining a boundary of the image region,
such that each image pixel of the reference image is assigned to the image region of the nearest of said plurality of epipoles, or
(Livyatan, “The time interval (C-A) is significantly greater than the time interval (B-A). An epipole is a stationary point on image transformation between the image frames. For an image feature near the epipole, image motion is computed between the third image frame captured at time C and the first image frame captured at time A. For an image feature far from the epipole, image motion is computed from the second image frame captured at time B and the first image frame captured a time A”, [0012])
such that each image pixel of the reference image is assigned to the image region of an epipole of said plurality of epipoles for the reference image such that the image disparity for that image pixel relative to the other image corresponding to said epipole is the lowest when compared to the image disparities for that image pixel relative to the other images corresponding to the other epipoles.

Regarding claim 25, the combination of Livyatan and Fidler teaches its/their respective base claim(s).
The combination further teaches the data processing device of claim 21, wherein, for defining the corresponding image regions, a boundary of each of said image regions is determined such that an upper bound on the image disparity is below a predetermined threshold in each of said image regions.
(Livyatan, “A box like model”, [0064-0069])

Regarding claim 28, the combination of Livyatan and Fidler teaches its/their respective base claim(s).
The combination further teaches the data processing device of claim 21, wherein said processor is adapted for applying said motion segmentation algorithm to each image region in the reference image and the corresponding image region in another image separately.
(Fidler, see comments on claim 21; Fig.2 2 above; motion segmentation may be applied to the images taken at different times, e.g., {P1(t1), P2(t1)} at t1 or {P1(t2), P2(t2)} at t2)

Regarding claim 30, the combination of Livyatan and Fidler teaches its/their respective base claim(s).
The combination further teaches a system for motion segmentation in images obtained by a plurality of cameras that are movable, in operation, with respect to a background environment, the system comprising a data processing device in accordance with claim 18 and said plurality of cameras operably connected to said first input for
capturing said temporal sequence of images and
providing said temporal sequence of images to said data processing device.
(Livyatan, Fidler, see comments on claim 1; Livyatan, Fig. 2, 3D structure from motion 22, “three dimensional structure determination 22 from motion”, [0034]; Fig. 3, determine road lines from motion relative to background (e.g., buildings; “vanishing point of the road”, [0090]; Fidler, Fig. 2 above; object images taken at different times by the left and right cameras {P1(t1), P2(t1)}_left at t1, {P1(t1), P2(t1)}_right at t1, and {P1(t2), P2(t2)}_left at t2, {P1(t2), P2(t2)}_right at t2)

Regarding claim 31, the combination of Livyatan and Fidler teaches its/their respective base claim(s).
The combination further teaches the system of claim 30, comprising
a position, speed, velocity and/or acceleration sensor for providing
	a position, a speed, 	a velocity and/or an acceleration of the system with respect to the background environment to the data processing device.
(Livyatan, “The magnitude of translation vector T may be taken from the host vehicle 18 speed and time difference between image frames 15”, [0045]; “The motion of the images of the structural barrier may correlate with an image line in the direction of the vanishing point of the road, wherein the image line corresponds to a vertical projection of the structural barrier onto the road plane”, [0090]; vanishing point of the road => background)

Regarding claim 32, the combination of Livyatan and Fidler teaches its/their respective base claim(s).
The combination further teaches the system of claim 30, in which said system is a vehicle.
(Livyatan, Fig. 1, vehicle)

Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livyatan et al (US201/70287108) in view of Fidler (Depth from Stereo, 2015) and further in view of Wei et al (US2010/0165123).

Regarding claim 26, the combination of Livyatan and Fidler teaches its/their respective base claim(s).
The combination does not expressly disclose but Wei teaches the data processing device of claim 21, wherein said processor is adapted
for stitching together a plurality of image regions defined in the corresponding other images and
for applying said motion segmentation algorithm to said reference image and to the stitched image of image regions.
(Wei, Fig. 1; “the original input video is processed into an original motion chain, which is segmented into original segments. Candidate segments are found for each original segment, and one candidate segment is matched (based on matching criteria or the like) to each original segments. The matched candidates are stitched together to form a changed motion chain that changes the motion in the output video”, [0005])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wei into the modified system or method of Livyatan and Fidler in order to stitch selected motion segments in to a new motion chain representing new overall motion characteristics. The combination of Livyatan, Fidler and Wei also teaches other enhanced capabilities.

Regarding claim 27, the combination of Livyatan and Fidler teaches its/their respective base claim(s).
The combination of Livyatan, Fidler and Wei teaches the data processing device of claim 21, wherein said processor is adapted
for stitching together, into a stitched reference image, a plurality of image regions associated with multiple reference cameras, and
for stitching together, into a further stitched image, a plurality of image regions corresponding to image regions defined around epipoles of the stitched reference image, and
for applying said motion segmentation algorithm to said stitched reference image and to said further stitched image.
(Wei, Livyatan, Fidler, see comments on claims 21 and 26; Livyatan, “The time interval (C-A) is significantly greater than the time interval (B-A). An epipole is a stationary point on image transformation between the image frames. For an image feature near the epipole, image motion is computed between the third image frame captured at time C and the first image frame captured at time A. For an image feature far from the epipole, image motion is computed from the second image frame captured at time B and the first image frame captured a time A”, [0012]; so the features in images at time A and time C may be selected for stitching together according to Wei ([0005]))

Claim(s) 29 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livyatan et al (US201/70287108) in view of Fidler (Depth from Stereo, 2015) and further in view of Uliyar et al (US2017/0352136).

Regarding claim 29, the combination of Livyatan and Fidler teaches its/their respective base claim(s).
The combination does not expressly disclose but Uliyar teaches the data processing device of claim 18, in which said processor is adapted for applying an algorithm for compensating for a random motion
to the images and/or
to the corresponding image regions.
(Uliyar, “FIG. 2 illustrates an apparatus 200 for motion deblurring of images, in accordance with an example embodiment. The term `motion deblurring of images` as used herein refers to removal of motion blur from captured images. The motion blur is typically introduced on account of relative motion between an image capture element and an object being captured… In some embodiments, the term `motion deblurring` as used herein refers to removal of motion blur introduced on account of moving objects in a scene associated with low-light conditions and being captured by a camera with significantly large exposure time”, [0025])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Uliyar into the modified system or method of Livyatan and Fidler in order to produce accurate motion segmentation with less noise by removing or reducing motion blurs. The combination of Livyatan, Fidler and Uliyar also teaches other enhanced capabilities.

Regarding claim 34, the combination of Livyatan and Fidler teaches its/their respective base claim(s).
The combination of Livyatan, Fidler and Uliyar teaches a method according to claim 33, further comprising:
selecting camera pairs from said plurality of cameras in accordance to an index map,
(Livyatan, “stereo or multi-ocular disparity analysis may be used to determine three-dimensional points from two-dimensional images. Finding structure from motion presents a similar problem as finding structure from stereo vision”, [0006]; a multi-ocular camera system may include more than two cameras; Uliyar, “The device 100 could be any of a number of types of … cameras”, [0019]; cameras are labeled/index differently for individual identification; two of them, e.g., O_L and O_R of Fidler (Figs. 1 and 2 above) may be selected for stereo imaging)
defining corresponding image regions of limited image disparity due to parallax around at least one pair of corresponding epipoles for images obtained by each of the selected camera pairs.
(Fidler, see comments on claim 18)


Allowable Subject Matter
Claim(s) 24 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).

The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 24 recite(s) limitation(s) related to transforming an index map for determining image regions. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        

8/18/2022